As filed with the Securities and Exchange Commission on May 22, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 Gentherm Incorporated (Exact name of Registrant as specified in its charter) Michigan 95-4318554 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 21680 Haggerty Rd., Suite 101 Northville, MI (Address of principal executive offices) (Zip code) GENTHERM INCORPORATED 2 (Full title of the plan) Daniel R. Coker President and Chief Executive Officer Gentherm Incorporated 21680 Haggerty Rd., Suite 101
